DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al, U.S. Patent Application Publication No. 2017/0280234 (hereinafter Choi) in view of Wakayama et al, U.S. Patent Application Publication No. 2014/0004288 (hereinafter Wakayama).
	Regarding claim 1, Choi discloses a display apparatus, comprising:
	a display module (from Figure 7, see unit 100);
	a guide panel (from Figure 7, see unit 500) disposed at circumference of a rear surface of the display module;
	a back cover (from Figure 7, see unit 300) attached to the guide panel;
	a sound generating unit (from Figure 7, see unit 200) disposed between the display module and the back cover; and
	an adhesive fixing element (from Figure 7, see unit 412) and a sealing part (from Figure 7, see unit 414) disposed between the guide panel and the rear surface of the display module, wherein the adhesive fixing element fastens the guide panel to the rear surface of the 

	Further regarding claim 1, Choi does not explicitly teach that the sealing part acts a vibration absorber. All the same, Wakayama discloses that the sealing part acts as a vibration absorber (see paragraph 0010). Therefore, it would have been obvious to one of ordinary skill in the art to modify Choi wherein the sealing part acts as a vibration absorber as taught by Wakayama. This modification would have improved the system’s reliability by improving durability. 

	Regarding claim 2, see paragraph 0006 of Choi.

	Regarding claim 3, Choi as modified by Wakayama discloses the claimed feature.
	
	Regarding claim 9, Choi discloses a display apparatus, comprises:
	a display module (from Figure 7, see unit 100) including a display area and a non-display area surrounding the display area;
	an adhesive fixing element (from Figure 7, see unit 412) disposed at a circumference area on a rear surface of the non-display area;
	a guide panel (from Figure 7, see unit 500) attached to the adhesive fixing element;
	a sealing part disposed (from Figure 7, see unit 414), on the rear surface of the non-display area;

	a sound generating unit (from Figure 7, see unit 200) disposed at the back cover. 

	Further regarding claim 9, Choi does not explicitly teach that the sealing part acts as a vibration absorber. All the same, Wakayama discloses that the part acts as a vibration absorber (see paragraph 0033). Therefore, it would have been obvious to one of ordinary skill in the art to modify Choi wherein the sealing part acts as a vibration absorber as taught by Wakayama. This modification would have improved the system’s reliability by improving durability. 

	Still on the issue of claim 9, the combination of Choi and Wakayama does not teach that the vibration absorber is disposed at an inner area from the circumference area. However, the rearrangement of parts has been held to be obvious per MPEP 2144.04 VI C. Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Choi and Wakayama wherein the vibration absorber is disposed is disposed at an inner area from the circumference area. This modification would have improved the system’s flexibility by allowing the adhesive element to be place in different areas. 

	Regarding claim 10, see paragraph 0006 of Choi.


	Regarding claim 13, Choi as modified by Wakayama discloses the claimed feature. 
		
Allowable Subject Matter
3.	Claims 4-8, 12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
January 12, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652